Exhibit 10.1

 

Execution Copy

 

CONSENT AND FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY
AGREEMENT

 

THIS CONSENT AND FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY
AGREEMENT (this “Amendment”), is entered into as of April 16, 2015, by and among
SPEED COMMERCE, INC., a Minnesota corporation (the “Company”), the Guarantors
listed on the signature pages hereof, the Lenders (as defined in the Credit
Agreement (as hereinafter defined)) listed on the signature pages hereof, and
GARRISON LOAN AGENCY SERVICES LLC, (“GLAS”), as administrative agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, the “Administrative Agent”) and GLAS, as collateral agent for the
Secured Parties (in such capacity, together with its successors and assigns in
such capacity, the “Collateral Agent”, and together with the Administrative
Agent, collectively, the “Agents” and each an “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Company, the Guarantors, the lenders from time to time party
thereto (“Lenders”) and Agents are parties to that certain Amended and Restated
Credit and Guaranty Agreement dated as of November 21, 2014 (as amended hereby
and as may be further amended, restated, supplemented or otherwise modified from
time to time, after giving effect to this Amendment, the “Credit Agreement”);

 

WHEREAS, the Company has notified the Agents and the Lenders that intends to
issue Capital Stock on the date hereof for Cash proceeds in an aggregate amount
equal to $7,300,000 (the “Specified Equity Proceeds”), which shall be used to
(a) finance the general corporate purposes of Company, (b) to pay the Specified
Installments (as defined below) on the date hereof, and (c) to pay certain fees
and expenses associated with the foregoing (the “Specified Use of Proceeds”);

 

WHEREAS, Section 2.11 of the Credit Agreement requires the Company to pay
Installments of $625,000 on June 30, 2015 and $625,000 on September 30, 2015
(collectively, the “Specified Installments”), and at the Lenders’ request the
Company has agreed to make such payments on the date hereof using a portion of
the Specified Equity Proceeds;

 

WHEREAS, the Company has requested that the Specified Equity Proceeds not be
required to be used to prepay the Obligations (other than the Specified
Installments), and the Administrative Agent is willing to approve the Specified
Use of Proceeds under clause (v) of Section 2.13(c) such that no prepayment of
the Obligations is required with the Specified Equity Proceeds other than the
payment of the Specified Installments on the date hereof;

 

WHEREAS, the Agents and the Lenders agree to amend the Credit Agreement on the
terms set forth herein, subject to the terms and conditions hereof.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and valid
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

1.     Defined Terms. Capitalized terms used but not defined herein shall have
the respective meanings ascribed to such terms in the Credit Agreement.

 

 

2.    Amendment to Credit Agreement. Upon satisfaction of the conditions to
effectiveness set forth in Section 4 below, the Credit Agreement is hereby
amended as follows:

 

 

 
 

--------------------------------------------------------------------------------

 

 

Section 2.11 of the Credit Agreement is hereby amended by deleting the rows
setting forth the Specified Installments, and replacing them as follows:

 

 

April 23, 2015

$1,250,000

 

3.     Consent. The Administrative Agent hereby consents to and approves of the
Specified Use of Proceeds under clause (v) of Section 2.13(c) such that no
prepayment of the Obligations is required with the Specified Equity Proceeds
(other than, for the avoidance of doubt, the payment of the Specified
Installments on the date hereof as required by Section 2.11 of the Credit
Agreement as amended hereby). Each Lender party hereto hereby acknowledges and
agrees that the Administrative Agent has the discretion to grant such consent
under Section 2.13(c) of the Credit Agreement.

 

4.     Conditions. The effectiveness of this Amendment is subject to the
following conditions:

 

(a)     the execution and delivery of this Amendment by the Company, Guarantors,
Agents, and each of the Lenders; and

 

(b)     the Company shall have paid all fees, costs and expenses of the Agents
and Lenders in connection with this Amendment, and all transactions contemplated
hereby, including, without limitation, reasonable fees, costs and expenses of
Agents’ and Lenders’ counsel.

 

5.     Representations and Warranties. The Credit Parties hereby represent and
warrant to each Lender as follows:

 

(a)     each Credit Party is a corporation or limited liability company, as
applicable, duly organized, validly existing and in good standing under the laws
of the jurisdiction of its formation;

 

(b)     each Credit Party has the power and authority to execute, deliver and
perform its obligations under this Amendment;

 

(c)     the execution, delivery and performance by the Credit Parties of this
Amendment has been duly authorized by all necessary action and does not and will
not require any registration with, consent or approval of, notice to or action
by, any Person (including any Governmental Authority);

 

(d)     this Amendment constitutes the legal, valid and binding obligation of
the Credit Parties, enforceable against each Credit Party in accordance with its
terms;

 

(e)     immediately before and after giving effect to this Amendment, no Default
or Event of Default exists or shall exist;

 

(f)     all representations and warranties contained in the Credit Agreement are
true and correct as of the date hereof, except to the extent made as of a
specific date, in which case each such representation and warranty is true and
correct as of such date; and

 

 

 
 2

--------------------------------------------------------------------------------

 

 

(g)     by its signature below, each Credit Party agrees that it shall
constitute an Event of Default if any representation or warranty made herein is
untrue or incorrect in as of the date when made or deemed made.

 

6.     Agreement in Full Force and Effect as Amended. Except as specifically
amended hereby, the Credit Agreement and the other Credit Documents shall remain
in full force and effect and are hereby ratified and confirmed as so amended.
Except as expressly set forth herein, this Amendment shall not be deemed to be
an amendment or modification of any provisions of the Credit Agreement or any
other Credit Document or any right, power or remedy of the Lenders, nor
constitute a waiver of any provision of the Credit Agreement, any other Credit
Document, or any other document, instrument and/or agreement executed or
delivered in connection therewith or of any Default or Event of Default under
any of the foregoing, in each case, whether arising before or after the date
hereof or as a result of performance hereunder or thereunder. This Amendment
also shall not preclude the future exercise of any right, remedy, power, or
privilege available to the Lenders whether under the Credit Agreement, the other
Credit Documents, at law or otherwise and nothing contained herein shall
constitute a course of conduct or dealing among the parties hereto. All
references to the Credit Agreement shall be deemed to mean the Credit Agreement
as modified hereby. This Amendment shall not constitute a novation or
satisfaction and accord of the Credit Agreement or the other Credit Documents,
but shall constitute an amendment thereof. The parties hereto agree to be bound
by the terms and conditions of the Credit Agreement and the Credit Documents as
amended by this Amendment, as though such terms and conditions were set forth
herein. Each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of similar import shall mean and be a reference to
the Credit Agreement as amended by this Amendment, and each reference herein or
in any other Credit Document to the “Credit Agreement” shall mean and be a
reference to the Credit Agreement as amended and modified by this Amendment.

 

7.     Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment and any number of separate counterparts, each of which
when so executed, shall be deemed an original and all said counterparts when
taken together shall be deemed to constitute but one and the same instrument.

 

8.     Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of each Credit Party and its successors and assigns and Lenders and
their successors and assigns.

 

9.     Further Assurance. Each Credit Party hereby agrees from time to time, as
and when requested by any Lender, to execute and deliver or cause to be executed
and delivered, all such documents, instruments and agreements and to take or
cause to be taken such further or other action as such Lender may reasonably
deem necessary or desirable in order to carry out the intent and purposes of
this Amendment, the Credit Agreement, and the Credit Documents.

 

10.     GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS.

 

11.     Severability. Wherever possible, each provision of this Amendment shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Amendment.

 

 

 
3 

--------------------------------------------------------------------------------

 

 

12.     Reaffirmation. Each Credit Party as debtor, grantor, pledgor, guarantor
or in other any other similar capacity hereby ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under each of the
Credit Documents to which it is a party. Each Credit Party hereby consents to
this Amendment and acknowledges that each of the Credit Documents remains in
full force and effect and is hereby ratified and reaffirmed. Except as expressly
set forth herein, the execution of this Amendment shall not operate as a waiver
of any right, power or remedy of the Lenders, constitute a waiver of any
provision of any of the Credit Documents or serve to effect a novation of the
Obligations.

 

13.     Acknowledgment of Rights; Release of Claims. Each Credit Party hereby
acknowledges that: (a) it has no defenses, claims or set-offs to the enforcement
by any Lender or Agent of Credit Parties’ liabilities, obligations and
agreements on the date hereof; (b) to its knowledge, each Lender and Agent have
fully performed all undertakings and obligations owed to it as of the date
hereof; and (c) except to the limited extent expressly set forth in this
Amendment, each Lender and Agent do not waive, diminish or limit any term or
condition contained in the Credit Agreement or any of the other Credit
Documents. Each Credit Party hereby waives, releases, remises and forever
discharges the Lenders and Agents, their agents, employees, officers, directors,
predecessors, attorneys and all others acting or purporting to act on behalf of
or at the direction of the Lenders and Agents (“Releasees”) from any and all
claims, suits, actions, investigations, proceedings or demands, whether based in
contract, tort, implied or express warranty, strict liability, criminal or civil
statute or common law of any kind or character, to the extent known on or prior
to the date hereof, which the Company or any other Credit Party ever had or now
has against the any of the Releasees which relates, directly or indirectly, to
the Loans or the Credit Documents or any acts or omissions of the Releasees in
respect of the Loans or the Credit Documents and arising from any event
occurring on or prior to the date hereof. Without limiting the generality of the
foregoing, each Credit Party waives and affirmatively agrees not to contest: (a)
the right of each Agent and each Lender to exercise its rights and remedies
under the Credit Agreement, this Amendment or the other Loan Documents, or (b)
any provision of this Amendment.

 

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

 

 
4 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date set forth above.

 

 

SPEED COMMERCE, INC.,

a Minnesota corporation

 

 

By:                                                                 

Name:

Title:

 

 

Speed COMMERCE CORP.,

a Minnesota corporation

 

 

By:                                                                 

Name:

Title:

 

 

SPEED FC MEXICAN HOLDCO, INC.,

a Delaware corporation

 

 

By:                                                                 

Name:

Title:

 

 

FIFTH GEAR ACQUISITIONS, INC.,

a Minnesota corporation

 

 

By:                                                                 

Name:

Title:

 

 

[Consent and First Amendment to Amended and Restated Credit and Guaranty
Agreement]

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

GARRISON LOAN AGENCY SERVICES LLC,

as Administrative Agent, Collateral Agent, Lead

Arranger, Syndication Agent and Documentation Agent

 

 

By:                                                                 

Name:

Title:

 

 

Garrison Middle Market Funding Co-Invest LLC,

as a Lender

 

 

By:                                                                 

Name:

Title:

 

 

GARRISON FUNDING 2015-2 LP,

as a Lender

 

 

By:                                                                 

Name:

Title:

 

 

GARRISON FUNDING 2013-2 LTD.,

as a Lender

 

By: Garrison Funding 2013-2 Manager LLC, as Collateral Manager

 

 

By:                                                                 

Name:

Title:

 

 

GMMF LOAN HOLDINGS LLC,

as a Lender

 

 

By:                                                                 

Name:

Title:

 

 

[Consent and First Amendment to Amended and Restated Credit and Guaranty
Agreement]

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

CITY NATIONAL BANK,

as a Lender

 

 

By:                                                                 

Name:

Title:

 

 

[Consent and First Amendment to Amended and Restated Credit and Guaranty
Agreement]

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

EAST WEST BANK,

as a Lender

 

 

By:                                                                 

Name:

Title:

 

 

[Consent and First Amendment to Amended and Restated Credit and Guaranty
Agreement]

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

Credit Suisse Park View BDC, Inc.

(f/k/a Credit Suisse Corporate Credit Solutions, LLC),

as a Lender

 

 

By:                                                                 

Name:

Title:

 

 

[Consent and First Amendment to Amended and Restated Credit and Guaranty
Agreement]

 